UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K [X] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31898 PINNACLE AIRLINES CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 03-0376558 (I.R.S. Employer Identification No.) One Commerce Square 40 S. Main Street Memphis, Tennessee (Address of principal executive offices) (Zip Code) 901-348-4100 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $.01 par value Securities registered pursuant to section 12 (g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[ ] No[X] Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[ ] No[X] Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes[X ] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] The aggregate market value of the voting and non-voting common equity stock held by non-affiliates of the registrant was $79 million as of June 30, 2011. As of May 1, 2012, 18,961,788 shares of common stock were outstanding. TABLE OF CONTENTS PART I Forward-Looking Statements 4 Item 1. Business 4 Chapter 11 Filing 4 General 7 Industry Overview 7 Events Leading to the Chapter 11 Cases 7 Capacity Purchase Agreements 9 Pro-Rate Agreements 9 The Company’s Code-Share Agreements 10 Employees 13 Aircraft Maintenance 13 Training 13 Safety 13 Insurance 14 Regulations 14 Seasonality 14 Website 14 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 21 Flight Equipment 21 Facilities 21 Item 3. Legal Proceedings 22 Environmental Matters 22 Regulatory Matters 22 Item 4. Mine Safety Disclosures 22 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Performance Graph 24 Item 6. Selected Financial Data 25 2 Part II (Continued) Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Chapter 11 Filing 27 Events Leading to the Chapter 11 Cases 29 Consolidated Results of Operations 31 Special Items 31 Segmented Results of Operations 34 Liquidity and Capital Resources 39 Critical Accounting Estimates 43 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 46 Interest Rate Risk 46 Item 8. Financial Statements and Supplementary Data 47 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 86 Item 9A. Controls and Procedures 86 Item 9B. Other Information 89 Part III Item 10. Directors and Executive Officers of the Registrant 89 Item 11. Executive Compensation 97 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 109 Item 13. Certain Relationships and Related Transactions, and Director Independence 111 Item 14. Principal Accountant Fees and Services 112 Part IV Item 15. Exhibits and Financial Statement Schedules 113 SIGNATURES 114 3 Forward-Looking Statements Certain statements in this Annual Report on Form 10-K (the “Report” or “Form 10-K”) (or otherwise made by or on the behalf of Pinnacle Airlines Corp.) contain various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Act of 1934, as amended (the “Exchange Act”) and the Private Securities Litigation Reform Act of 1995.Such statements represent management's beliefs and assumptions concerning future events. When used in this document and in documents incorporated by reference, forward-looking statements include, without limitation, statements regarding financial forecasts or projections, our expectations, beliefs, intentions or future strategies that are signified by the words "expects", "anticipates", "intends", "believes" or similar language. These forward-looking statements are subject to risks, uncertainties and assumptions that could cause our actual results and the timing of certain events to differ materially from those expressed in the forward-looking statements. All forward-looking statements included in this Report are based solely on information available to us on the date of this Report.We assume no obligation to update any forward-looking statement. Many important factors, in addition to those discussed in this Report, could cause our results to differ materially from those expressed in the forward-looking statements. Some of the potential factors that could affect our results are described in Item 1A, Risk Factors, and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations.In light of these risks and uncertainties, and others not described in this Report, the forward-looking events discussed in this Report might not occur, might occur at a different time, or might cause effects of a different magnitude or direction than presently anticipated. Part I Item 1. Business Pinnacle Airlines Corp., an airline holding company incorporated in 2003 as a Delaware corporation, and its four wholly-owned operating subsidiaries, Pinnacle Airlines, Inc. (“Pinnacle”), Mesaba Aviation, Inc. (“Mesaba”), Colgan Air, Inc. (“Colgan”) and Pinnacle East Coast Operations Inc. (“PECO”), are collectively referred to in this report as the “Company,” “we,” “our,” and “us” except as otherwise noted. The Company’s corporate headquarters office is located in Memphis, Tennessee. As of December 31, 2011, the Company employed approximately 7,800 people in North America. Chapter 11 Filing On April 1, 2012 (the “Petition Date”), Pinnacle Airlines Corp. and its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief (the “Bankruptcy Filing”) under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), case number 12-11343-REG.The Debtors will continue to operate their businesses as “debtors-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court. The Bankruptcy Filing is intended to permit the Company to reorganize and improve liquidity, reduce costs, wind down unprofitable contracts and focus on the most valuable business lines to enable sustainable profitability.The Company’s goal is to develop and implement a reorganization plan that meets the standards for confirmation under the Bankruptcy Code.Confirmation of a reorganization plan could materially alter the classifications and amounts reported in the Company’s consolidated financial statements, which do not give effect to any adjustments to the carrying values of assets or amounts of liabilities that might be necessary as a consequence of confirmation of a reorganization plan or other arrangement, or the effect of any operational changes that may be implemented. Operation and Implication of the Bankruptcy Filing Under Section 362 of the Bankruptcy Code, the filing of voluntary bankruptcy petitions by the Debtors automatically stayed most actions against the Debtors, including most actions to collect indebtedness incurred prior to the Petition Date or to exercise control over the Debtors’ property.Accordingly, although the Bankruptcy Filing triggered defaults for certain of the Debtors’ debt and lease obligations, counterparties are stayed from taking any actions as a result of such defaults.Absent an order of the Bankruptcy Court, substantially all of the Company’s pre-petition liabilities are subject to settlement under a reorganization plan.As a result of the Bankruptcy Filing, the realization of assets and the satisfaction of liabilities are subject to uncertainty.The Debtors, operating as debtors-in-possession under the Bankruptcy Code, may, subject to approval of the Bankruptcy Court, sell or otherwise dispose of assets and liquidate or settle liabilities for amounts other than those reflected in the consolidated financial statements.Further, a confirmed reorganization plan or other arrangement may materially change the amounts and classifications in the Company’s consolidated financial statements. 4 Subsequent to the Petition Date, the Debtors received approval from the Bankruptcy Court to pay or otherwise honor pre-petition obligations generally designed to stabilize the Company’s operations.These obligations relate to certain employee wages, salaries and benefits, and payments to fuel counterparties and other service providers in the ordinary course for goods and services received after the Petition Date.The Debtors have retained, pursuant to Bankruptcy Court approval, legal and financial professionals to advise the Debtors in connection with the Bankruptcy Filing and certain other professionals to provide services and advice in the ordinary course of business.From time to time, the Debtors may seek Bankruptcy Court approval to retain additional professionals. The U.S. Trustee for the Southern District of New York has appointed an official committee of unsecured creditors (the “UCC”).The UCC and its legal representatives have a right to be heard before the Bankruptcy Court on matters affecting the Debtors.There can be no assurance that the UCC will support the Debtors’ positions on matters to be presented to the Bankruptcy Court in the future or on any reorganization plan. Reorganization Plan In order for the Company to emerge successfully from Chapter 11, the Company must obtain the Bankruptcy Court’s approval of a reorganization plan, which will enable the Company to transition from Chapter 11 into ordinary course operations outside of bankruptcy.In connection with a reorganization plan, the Company also may require a new credit facility, or “exit financing.”The Company’s ability to obtain such approval and financing will depend on, among other things, the timing and outcome of various ongoing matters related to the Bankruptcy Filing.A reorganization plan determines the rights and satisfaction of claims of various creditors and parties-in-interest, and is subject to the ultimate outcome of negotiations and Bankruptcy Court decisions ongoing through the date on which the reorganization plan is confirmed. The Company presently expects that any proposed reorganization plan will provide, among other things, mechanisms for settlement of claims against the Debtors’ estates, treatment of the Company’s existing equity and debt holders, and certain corporate governance and administrative matters pertaining to the reorganized Company.Any proposed reorganization plan will be subject to revision prior to submission to the Bankruptcy Court based upon discussions with the Company’s creditors and other interested parties, and thereafter in response to interested parties’ objections and the requirements of the Bankruptcy Code and Bankruptcy Court.There can be no assurance that the Company will be able to secure approval for the Company’s proposed reorganization plan from the Bankruptcy Court or that the Company’s proposed reorganization plan will be accepted by the lender under the DIP Financing, as discussed below.In the event that the Company does not secure approval of the proposed reorganization plan, the Company’s outstanding principal and interest obligations could become immediately due and payable. Agreements with United Airlines and Export Development Canada Since 2007, Colgan has performed regional air services for Continental Airlines, Inc. (“Continental”) with respect to Q400 aircraft predominantly out of Continental’s hub at Newark Liberty International Airport pursuant to a capacity purchase agreement (the “Q400 CPA”) and related ancillary agreements related to fuel and ground handling, each dated as of February 2, 2007 (together with the Q400 CPA, collectively, the “Prior Agreements”).Pinnacle Airlines Corp. guaranteed Colgan’s obligations under the Prior Agreements pursuant to the Guarantee Agreement, dated as of February 2, 2007 (the “Continental Guarantee”). The Q400 CPA provided for Colgan to be compensated at pre-set rates for the capacity that it provided to Continental.Colgan was responsible for its own expenses associated with flight crews, maintenance, dispatch, aircraft ownership, and general and administrative costs.In addition, Continental reimbursed Colgan without markup for certain reconciled costs, such as landing fees, most station-related costs not otherwise provided by Continental or its designee, aircraft hull and passenger liability insurance (subject to certain requirements) and passenger-related costs. On April 23, 2012, the Bankruptcy Court granted the Debtors final approval pursuant to court order [ECF No. 173] (the “Final Order”) to reject the Prior Agreements and to terminate the Continental Guarantee, as more fully described below.The Final Order also authorized the Debtors to enter into the New Agreements (as defined below). 5 United Agreement.The Final Order authorized the Debtors to perform their obligations under a term sheet (the “United Agreement”) among Pinnacle Airlines Corp., Colgan, Continental Airlines, Inc., United Air Lines, Inc. (together with Continental Airlines, Inc., “United”) and Export Development Canada (“EDC”).The material terms of the United Agreement include: · The term of the United Agreement commenced April 3, 2012 and will end on November 30, 2012, unless otherwise agreed by the Debtors and United. · During the term of the United Agreement, United shall pay increased rates for Colgan’s provision of regional air services related to Colgan’s Q400 and Saab aircraft on terms otherwise substantially similar to those contained in the Prior Agreements, which have been rejected by the Debtors in connection with their Chapter 11 proceedings, as more fully described below. · The regional air services provided to United will be wound down gradually over the term of the United Agreement, with the first three Q400 aircraft and the first five Saab aircraft being wound down in May 2012.It is anticipated that the regional air services provided by the Saab aircraft and the Q400 aircraft will be fully wound down by July 31, 2012 and November 30, 2012, respectively. · United will pay EDC directly for Colgan’s continued use of each Q400 aircraft and related aircraft equipment financed by EDC (the “Q400 Covered Equipment”) until such aircraft are wound down in accordance with the United Agreement, pursuant to terms separately agreed by United and EDC.Colgan will remain responsible for insuring the Q400 Covered Equipment during its period of continued use. · Pinnacle Airlines Corp. guarantees Colgan’s obligations under the United Agreement. EDC Agreement.The Final Order also authorized the Debtors to perform their obligations under a term sheet (the “EDC Agreement,” and together with the United Agreement, the “New Agreements”) among Pinnacle Airlines Corp., EDC and United.The material terms of the EDC Agreement include: · As of the Petition Date, Colgan shall be deemed to have returned to EDC all Q400 Covered Equipment used to perform the regional air services under the United Agreement. · EDC waived its right to seek administrative expense claims against the Debtors in connection with such return but reserved its right to seek administrative expense claims against the Debtors in connection with any breach of the EDC Agreement itself. · Colgan shall be entitled to use such Q400 Covered Equipment in connection with its provision of regional air services under the United Agreement. · Upon the wind-down of any such Q400 Covered Equipment under the United Agreement, Colgan is required to physically return such Q400 Covered Equipment to EDC.Upon such return, EDC is authorized to dispose of such Q400 Covered Equipment without the consent of the Debtors. Debtor-in-Possession Financing In connection with the Company’s Chapter 11 cases, on May 18, 2012, the Company and Delta Air Lines, Inc. (“Delta”) entered into a debtor-in-possession credit agreement pursuant to which Delta agreed to provide $74,285,000 in secured debtor-in-possession financing (“DIP Financing”) to Pinnacle Airlines Corp., guaranteed by Pinnacle Airlines Corp.’s subsidiaries.Such DIP Financing was approved by final order of the Bankruptcy Court on May 17, 2012 [ECF No. 316]. The DIP Financing has a term of one year from the date of the filing of the Company’s Chapter 11 cases (subject to early termination in certain instances) and accrues interest at the rate of 12.5% per annum.There is no additional fee payable to Delta in connection with the DIP Financing.The DIP Financing contains customary default provisions, and certain milestones that must be met relating to the delivery of a six-year business plan, filing and confirmation of a plan of reorganization and modifications to collective bargaining agreements through a settlement or relief under Section 1113 of the Bankruptcy Code.Approximately $46.2 million of the DIP Financing was used to repay Delta’s existing secured promissory note and the balance of the DIP Financing is additional available working capital for the Company.If certain conditions are satisfied, including substantial consummation of a plan of reorganization that is reasonably acceptable to Delta and the absence of a continuing or unwaived default or event of default, Delta has agreed to convert the DIP Financing into a senior secured exit financing facility. 6 General As of December 31, 2011, our reportable segments consisted of Pinnacle, Mesaba, and Colgan.Financial information on our segments’ operating revenues, operating income, total assets, and other financial measures can be found in Note 6, Segment Reporting, in Item 8 of this Form 10-K. The Company’s key customers as of December 31, 2011 were Delta and United.We also operated flights on behalf of US Airways Group, Inc. (“US Airways”) during 2011.Prior to the Bankruptcy Filing, our operating contracts fell under two categories: capacity purchase agreements (“CPA”) and revenue pro-rate agreements (“Pro-Rate”). The following table presents the percentage of our regional airline services revenue derived by contract type and by code-share partner for the year ended December 31, 2011: Percentage of Regional Airline Service Revenue Code-Share Partner CPA Pro-Rate Total Delta 74
